Case 5:19-cv-00433-JSM-PRL Document 30 Filed 12/20/19 Page 1 of 4 PageID 288



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

JOHN ELTON QUINN,

        Plaintiff,

v.                                                                    Case No: 5:19-cv-433-Oc-30PRL

BRANCH BANKING AND TRUST
COMPANY,

        Defendant.


                               REPORT AND RECOMMENDATION1
        In his Amended Complaint, Plaintiff alleges that Defendant, Branch Banking and Trust

Company (“BB&T”) violated the federal Telephone Consumer Protection Act (“TCPA”) and the

Florida Consumer Collection Practices Act (“FCCPA”) when it called him more than 700 times

using an automated telephone dialing system (“ATDS) or a pre-recorded voice, all without his

prior consent. See Amended Complaint, Doc. 18. Defendant has moved to dismiss Plaintiff’s claim

under the TCPA.

        Among other things, the TCPA makes it unlawful to call a cellular telephone number using

an automatic telephone dialing system without prior consent if the called party is charged for the

call. 47 U.S.C. § 227(b)(1)(A)(iii). In order to establish a claim under the TCPA, a plaintiff must

show that “(1) a call was made to a cell or wireless phone, (2) by the use of any automatic dialing

system or an artificial or prerecorded voice, and (3) without prior express consent of the called


        1
           Within 14 days after being served with a copy of the recommended disposition, a party may file
written objections to the Report and Recommendation’s factual findings and legal conclusions. See Fed.
R. Civ. P. 72(b)(3); Fed. R. Crim. P. 59(b)(2); 28 U.S.C. § 636(b)(1)(B); Local Rule 6.02. A party’s
failure to file written objections waives that party’s right to challenge on appeal any unobjected-to factual
finding or legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.
R. 3-1.
Case 5:19-cv-00433-JSM-PRL Document 30 Filed 12/20/19 Page 2 of 4 PageID 289



party.” Augustin v. Santander Consumer USA, Inc., 43 F. Supp. 3d 1251, 1253 (M.D. Fla. 2012).

Defendant contends that Plaintiff’s TCPA claim is insufficiently pled because he simply recites

the statutory elements of the use of an ATDS or prerecorded voice without alleging additional

factual support.

       The TCPA defines an ATDS as equipment that has the capacity to store or produce

telephone numbers to be called using a random or sequential number generator and to dial the

stored numbers. 47 U.S.C. § 227(a)(1) (emphasis added). “A bare allegation” that a defendant used

an automatic telephone dialing system is not enough. See McGinity v. Tracfone Wireless, Inc., 5

F. Supp. 3d 1337, 1340 (M.D. Fla. 2014) (citations and quotations omitted). Indeed, “well-pled

allegations of an [automated telephone dialing system] rely on indirect allegations, such as the

content of the message, the context in which it was received, and the existence of similar messages

to raise an inference that an [automated telephone dialing system] was used.” Mesa v. Am. Express

Educ. Assurance Co., No. 16-CV-24447-HUCK, 2017 WL 2212147, at *5 (S.D. Fla. May 18,

2017) (quoting Gragg v. Orange Cab Co., 942 F. Supp. 2d 1111, 1114 (W.D. Wash.

2013) (alterations omitted)). In short, “[t]o sufficiently plead the ATDS element of a TCPA claim,

a plaintiff may not merely recite the statutory elements of the use of an ATDS or prerecorded voice

without alleging additional facts to support those facts.” Adams v. Ocwen Loan Servicing, LLC,

366 F. Supp. 3d 1350, 1355-56 (S.D. Fla. 2018).

       Here, upon consideration, the Amended Complaint includes sufficient allegations that

support Plaintiff’s claim that the calls were autodialed or prerecorded. Specifically, Plaintiff

alleges that (1) Defendant called his cell phone hundreds of times using an ATDS or prerecorded

voice; (2) on more than one occasion, when Plaintiff answered Defendant’s call, he was met with

a generic pre-recorded message instructing him to “please hold for the next available




                                               -2-
Case 5:19-cv-00433-JSM-PRL Document 30 Filed 12/20/19 Page 3 of 4 PageID 290



representative;” (3) receiving a call without a live representative on the line is indicative of an

ATDS; (4) if Plaintiff missed Defendant’s call, he would receive a voicemail with a pre-recorded

or automated voice and in most instances, the message he received was only a partial message—

the pre-recorded message began to play before the voicemail was ready to record; (5) voicemails

left by Defendant included the following pre-recorded partial message, “[music playing] . . .Thank

you for holding, [Ding] . . . currently not in service. Please call our local BB&T branch. Thank

you.”; and (6) on information and belief the ATDS began playing the pre-recorded message once

the voicemail greeting played, and did not wait for the voicemail instruction, which is indicative

of an ATDS which placed calls without human intervention. (Amended Complaint at ¶¶27-44).

       These allegations are sufficient to plausibly allege that the calls were made using an ATDS

or that the messages were prerecorded. See e.g., Sessions v. Barclays Bank Delaware, 317

F.Supp.3d 1208, 1213 (N.D. Georgia 2018) (finding sufficient allegations where Plaintiff alleged

Defendant called her cell phone using an ATDS, and when she answered she heard a “dead air”

silence of five or more seconds before a human representative appeared on the line, which Plaintiff

claimed to be indicative of an ATDS); Neptune v. Whetstone Partners, LLC, 34 F.Supp.3d 1247,

1250 (S.D. Fla. 2014) (finding sufficient allegations that calls were autodialed or messages were

prerecorded where inter alia Defendant called Plaintiff on numerous occasions several times per

day, with generic content messages such as a prerecorded voice reminding Plaintiff that his

payment was due).




                                               -3-
Case 5:19-cv-00433-JSM-PRL Document 30 Filed 12/20/19 Page 4 of 4 PageID 291



       Accordingly, Defendant’s motion to dismiss the TCPA claim (Doc. 20) should be

DENIED and Defendant should be directed to answer the Amended Complaint.

        Recommended in Ocala, Florida on December 20, 2019.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy




                                          -4-
